Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Varrenti (the Undersigned Attorney, Reg. No.78,555) on 01/6/2021.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 3, 10 and 18.
Please amend claims as follows:

(Currently Amended) An apparatus comprising:
a requirement translator to map a requirement to a hardware resource type, one or more hardware resources of the hardware resource type to execute an application in a first workload domain;
a cost calculator to: 
determine a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains, the demand based on a calculation of an availability metric corresponding to a pool of the plurality of the hardware resources; 
calculate a cost for a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type;
an option generator to determine whether the cost exceeds a cost budget; and a resource allocator to add the first hardware resource to the first workload domain based on the cost not exceeding the cost budget.

(Currently Amended) [[The]] An apparatus comprising: a requirement translator to map a requirement to a hardware resource type, one or 
more hardware resources of the hardware resource type to execute an application in a first workload domain;
a cost calculator [[is]] to: 
determine a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains; and
calculate [[the]] a cost for a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type by adjusting a weight factor for the hardware resource type of the first hardware resource based on an availability of the hardware resource type;
an option generator to determine whether the cost exceeds a cost budget; and
a resource allocator to add the first hardware resource to the first workload domain based on the cost not exceeding the cost budget.

(Canceled) 

(Previously Presented) The apparatus of claim 1, wherein the resource allocator is to add the first hardware resource to the first workload domain after the first workload domain is deployed.

(Previously Presented) The apparatus of claim 1, further including a user interface 
to prompt a user to adjust the requirement when the option generator is unable to determine one or more options for the first hardware resource without exceeding the cost budget.

(Previously Presented) The apparatus of claim 1, wherein the option generator is to generate one or more options, and further including an option ranker to:
rank the one or more options based on the cost budget; and
	select the first hardware resource to be added to the first workload domain based on the first hardware resource being included in a highest ranked one of the one or more options.

(Original) The apparatus of claim 1, wherein the requirement translator is to map the requirement via an automated execution.

(Currently Amended) A method comprising:
mapping a requirement to a hardware resource type, one or more hardware resources of the hardware resource type to execute an application in a first workload domain;
determining a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains, the demand based on a calculation of an availability metric corresponding to a pool of the plurality of the hardware resources; 
calculating a cost for a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type; and
adding the first hardware resource to the first workload domain based on the cost not exceeding a cost budget.

(Currently Amended) [[The]] A method comprising: 
mapping a requirement to a hardware resource type, one or more hardware 
resources of the hardware resource type to execute an application in a first workload domain;
determining a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains; 
calculating [[the]] a costfor a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type by adjusting a weight factor for the hardware resource type of the first hardware resource based on an availability of the hardware resource type; and
adding the first hardware resource to the first workload domain based on the cost not exceeding a cost budget.

(Canceled) 

(Previously Presented) The method of claim 8, wherein adding the first 
hardware resource to the first workload domain is done after the first workload domain is deployed.

(Currently Amended) The method of claim 8, further including prompting a user to adjust the requirement [[when]] in response to the cost exceeding the cost budget.

(Previously Presented) The method of claim 8, further including: 
ranking one or more generated options based on the cost budget; and 
selecting the first hardware resource to be added to the first workload domain based on the first hardware resource being included in a highest ranked one of the one or more generated options.

(Previously Presented) The method of claim 8, further including, in response to determining that the first hardware resource is non-responsive, replacing the first hardware resource with a second hardware resource of the same hardware resource type.

(Currently Amended) The method of claim 8, wherein the mapping of the 
requirement to the hardware resource type is completed via an automated execution.

(Currently Amended) A non-transitory computer readable storage medium 
comprising instructions which, when executed, cause a machine to at least:
map a requirement to a hardware resource type, one or more hardware resources of the hardware resource type to execute an application in a first workload domain;
determine a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains, the demand based on a calculation of an availability metric corresponding to a pool of the plurality of the hardware resources;
calculate a cost for a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type; and
add the first hardware resource to the first workload domain based on the cost not exceeding a cost budget.

(Currently Amended) [[The]] A non-transitory computer readable storage medium comprising instructions which, when executed, cause [[the]] a machine to at least: 
map a requirement to a hardware resource type, one or more hardware resources of the hardware resource type to execute an application in a first workload domain;
determine a demand for the hardware resource type based on a plurality of hardware resources of the hardware resource type allocated across a plurality of workload domains;
calculate [[the]] a cost for a first hardware resource of the plurality of the hardware resources based on the demand for the hardware resource type by adjusting a weight factor for the hardware resource type of the first hardware resource based on an availability of the hardware resource type; and
add the first hardware resource to the first workload domain based on the cost not exceeding a cost budget.

(Canceled) 

(Previously Presented) The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the machine to add the first hardware resource to the first workload domain after the first workload domain is deployed.

(Previously Presented) The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the machine to prompt a user to adjust the requirement when the cost exceeds the cost budget.

(Previously Presented) The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the machine to: 
rank one or more generated options based on the cost budget; and
select the first hardware resource to be added to the first workload domain based on the first hardware resource being included in a highest ranked one of the one or more generated options.

(Previously Presented) The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the machine to replace the first hardware resource with a second hardware resource of the same hardware resource type when the first hardware resource is determined to be non-responsive.

(Previously Presented) The non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, cause the machine to map the requirement via an automated execution.

Please add the following new claims:
(New) The apparatus of claim 2, wherein the cost calculator is to calculate the cost for the first hardware resource based on the weight factor and a base cost associated with the first hardware resource.

(New) The method of claim 9, wherein the calculating of the cost for the first hardware resource is based on the weight factor and a base cost associated with the first hardware resource.

(New) The non-transitory computer readable storage medium of claim 17, wherein the instructions, when executed, cause the machine to calculate the cost for the first hardware resource based on the weight factor and a base cost associated with the first hardware resource.


Allowable Subject Matter

Claims 1, 2, 4-9, 11-17 and 19-26 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 3/11/20/2021 and claim 3 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458